TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00304-CV



                                Jaime Mendez Cuellar, Appellant

                                                   v.

                                 Brad Livingston et al., Appellees


               FROM THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF TEXAS, AMARILLO DIVISION
   NO. 2:07-CV-001580-J-BB, HONORABLE MARY LOU ROBINSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant filed a notice of appeal complaining of a dismissal order signed by the trial

court judge in the United States District Court for the Northern District of Texas. We may only

exercise jurisdiction over causes that arise out of the State-level district or county courts within our

district and are without jurisdiction over the federal courts. See Tex. Gov’t Code § 22.220(a). We

therefore dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 22, 2013